Case 1:10-cr-00131-SPW Document 112 Filed 07/17/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT — fi) F=f)
FOR THE DISTRICT OF MONTANA B Eos Fam

 

BILLINGS DIVISION JL 17 2000
Gees Disiict Court
UNITED STATES OF AMERICA, _ | CR 10-131-BLG-SPW ee
Plaintiff,
ORDER
VS.
DUSTIN NEAL SAKSA,
Defendant.

 

 

Due to the Court being advised of counsel’s exposure to COVID-19,

IT IS HEREBY ORDERED that the revocation hearing in the above
captioned matter presently set for Friday, July 17, 2020 at 9:30 a.m. is VACATED
and RESET to commence on Thursday, August 20, 2020 at 1:30 p.m., at the
same date and time as the sentencing in CR-18-161-BLG-SPW.

The Clerk of Court is directed to notify counsel and the U.S. Marshals
Service of the making of this Order.

br etd
DATED this J/ day of July, 2020.

doe J LAL

“SUSAN P. WATTERS
United States District Judge
